Exhibit 10.2

 

AMENDMENT TO
EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

This Amendment to Employment, Confidentiality and Noncompete Agreement (this
“Amendment”) is entered into effective as of March 29, 2020 (the “Amendment
Effective Date”), by and between Build-A-Bear Workshop, Inc., a Delaware
corporation (“Company”), and J. Christopher Hurt (“Employee”).

 

WHEREAS, Company and Employee are party to that certain Employment,
Confidentiality and Noncompete Agreement, effective as of March 7, 2016 (the
“Agreement”).

 

WHEREAS, in response to the potential effect of the COVID-19 pandemic on
Company’s revenue, the Company and Employee would like to amend the Agreement to
temporarily reduce Employee’s base salary, defer certain bonus payments and to
make the other changes discussed herein.

 

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements set forth herein and in the Agreement, Employee and Company agree to
amend the Agreement as follows:

 

1.     Amendments. The following shall be added as a new Section 3(g) to the end
of Section 3 of the Agreement:

 

(g)     Temporary Amendments to Sections 3(a) and 3(b).

 

(i) As of the Amendment Effective Date, Employee’s annual base salary shall be
reduced by twenty percent (20%) for the duration of the Reduction Period.
“Reduction Period” means the period commencing on the Amendment Effective Date
through and including the earliest of (A) December 31, 2020, (B) the date on
which the Compensation Committee approves the ending of the Reduction Period,
and (C) the date on which the then-current non-executive employees of the
Company who were employed by the Company as of March 15, 2020 and whose base
salaries were reduced as a result of the COVID-19 pandemic have had their
respective annual base salaries returned to at or above their respective annual
base salary amounts as of March 15, 2020. Such reduced amounts shall continue to
be payable in accordance with Company’s usual practices. Except as explicitly
contemplated by this Section 3(g)(i), Employee’s annual base salary rate shall
not be subject to decrease at any time during the Employment Period. Employee
shall not be entitled to any back-pay or makeup pay as a result of the salary
reduction under this Section 3(g)(i) after the end of the Reduction Period.

 

(ii) The Parties agree that bonus amounts owed to Employee for the fiscal year
ended February 1, 2020 (the “2019 Bonus”) under this Agreement and pursuant to
the Build-A-Bear Workshop, Inc. Fiscal 2019 Bonus Plan shall be paid by Company
in a lump sum on December 31, 2020 or, if approved by the Compensation
Committee, in one or more installments on or prior to December 31, 2020. In the
event of termination of this Agreement prior to payment of Employee’s 2019 Bonus
in full because of Employee’s death or disability (as defined by Section
4.1(b)), termination by Company without Cause pursuant to Section 4.1(c) of the
Agreement, or pursuant to Employee’s right to terminate the Agreement for Good
Reason under Section 4.1(d) of the Agreement, as modified by this Amendment,
(1) the 2019 Bonus shall be paid at the time and in the form such bonus would
have been paid pursuant to this Amendment had Employee’s employment continued
until the payment date and (2) the bonus for the fiscal year in which such
termination occurs shall be pro-rated based on the number of full calendar weeks
during the applicable fiscal year during which Employee was employed hereunder,
based on the bonus amount that Employee would have earned based on actual
performance for the fiscal year had Employee’s employment not terminated, and
shall be paid at the time and in the form such bonus would have been paid had
Employee’s employment continued; provided, however, in the event of termination
of this Agreement because of Employee’s termination by Company without Cause
pursuant to Section 4.1(c) or pursuant to Employee’s right to terminate this
Agreement for Good Reason under Section 4.1(d) and such termination is on the
date of a Change in Control or during a period of twenty-four (24) months after
a Change in Control, Employee’s target bonus for the fiscal year in which such
termination occurs shall be prorated based on the number of full calendar weeks
during the applicable fiscal year during which Employee was employed hereunder
and shall be paid within thirty (30) days of such termination (subject to any
delay in payout required under Section 4.2(b)). Notwithstanding anything herein
to the contrary, no bonus (including, without limitation, the 2019 Bonus) shall
be payable hereunder in the event that Employee’s employment terminates for any
other reason prior to the date on which any bonus is actually paid.

 

(iii) At all times until Employee’s base salary has been returned to at or above
Employee’s base salary level as of immediately prior to the Amendment Effective
Date and Employee’s 2019 Bonus has been paid in full, this Section 3(g) shall be
in lieu of, and not in addition to, any rights and obligations under Section
3(a) and 3(b), as applicable.

 

2.     Affirmation of Agreement. The Agreement, as amended hereby, is reaffirmed
in all respects. For the avoidance of doubt, the Employee agrees that the
amendments contained herein do not constitute a “Good Reason”, with or without
the giving of notice, under the Agreement. In the event of any conflict between
this Amendment and the Agreement, this Amendment shall govern.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of April 14, 2020, to be effective as of the Amendment Effective Date.

 

 

 

/s/ J. Christopher Hurt     
J. Christopher Hurt

 

 

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

 

By: /s/ Sharon Price John

 

Name: Sharon Price John

 

Title:     President and Chief Executive Officer

 

 